Citation Nr: 1710110	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a kidney disorder, including kidney stones.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps Reserve from December 1967 to December 1973, with active duty for training (ACDUTRA) from December 1967 to June 1968; in the Army National Guard from December 1973 to December 1977; and in the United States Army Reserve, with ACDUTRA from March 2 to June 9, 1987 and from January 1 to May 28, 1993.  He has established status as a veteran by virtue of being service connected for several disabilities.  See 38 U.S.C.A. § 101(24) (West 2016).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for kidney stones.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned. A transcript of the hearing is of record.

In November 2014, the Board remanded the Veteran's claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless electronic claims processing systems.


FINDING OF FACT

A current kidney disorder has not been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a July 2008 letter which was sent prior to the initial unfavorable decision in September 2008.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in April 2016.  The examiner offered an opinion as to whether the Veteran had a current disability related to service.  The examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As previously noted, in November 2014, the Board remanded the case for additional development, to include obtaining outstanding service treatment records  (which was attempted in February 2015), verifying the Veteran's periods of service (which was accomplished in February 2015), obtaining outstanding VA treatment records prior to October 1996, from July 2009 to December 2010, and since April 2013 (which was accomplished in February 2015), and affording the Veteran a VA examination (which was accomplished in April 2016).  Therefore, the Board finds that the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the September 2014 hearing, the undersigned identified the issues on appeal and needed evidence to substantiate the claim.  Also, information was solicited regarding the Veteran's in-service treatment he alleges resulted in his disorders, the type and onset of symptoms, and his contention that his military service caused his kidney disorder.  Furthermore, the Veteran was informed of the evidence necessary to substantiate his claim and testimony regarding outstanding records was solicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, information provided at the September 2014 hearing led to the Board's remand to further develop the Veteran's claim, to include obtaining any outstanding service treatment records and VA treatment records, and afford the Veteran a VA medical examination with medical opinion.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  



II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  For INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
The Veteran's STRs show that in June 1986, the Veteran had an abdominal CT scan for "muscle spasm" that did not show kidney stones.  The Veteran's separation examinations show no evidence of kidney stones.

The Veteran submitted a claim for service connection for a kidney disorder in March 2008.  Post-service treatment records are negative for a kidney disorder.  Specifically, the Veteran's most recent CT (computed tomography) scan of May 2012, showed no kidney stones in the kidneys or ureters.

During the Veteran's hearing, he testified that his kidney stones first appeared while he was stationed at Presidio, San Francisco while on active duty orders and that he has been continually suffering from this condition.  

As above, the Veteran was afforded a VA examination in April 2016.  This examination established that the Veteran had not had surgery or extracorporeal shock wave lithotripsy for treatment of kidney stones.  The examiner did not find a current diagnosis of a kidney condition that was related to anything the Veteran reported, or was contained in the available STRs.  The examiner diagnosed a remote history of kidney stones that was currently inactive and stated that the evidence did not show a confirmed treatment of kidney stones in 1985. However, the examiner did note that in June 1986, the Veteran had an abdominal CT scan for "muscle spasm" that did not show kidney stones.

In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for service connection is satisfied if the claimant has a disability at the time the claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains evidence of a claimed disability near the time of a claim for benefits based on that disability.   

In this case, the record contains no clinical evidence of a kidney disorder at any time since service.  The Veteran has provided competent testimony that he was treated for ongoing kidney infections after service; but this testimony is of limited probative value.  The testimony is contradicted by the clinical record which shows no findings or reported history of kidney infections.

The VA examiner in April 2016, found no renal dysfunction, and no history of kidney infection.  The examiner noted no history of kidney stones since 2002.  The examiner did note finding of microscopic hematuria as recently as 2014, but in light of the findings of normal renal function, the examiner could not have intended to attribute this to a kidney disorder, and did not do so.

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for a kidney disorder and such claim must be denied. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinusitis. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a kidney disorder, including kidney stones is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


